DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 11/15/2019 and 2/10/2021 are being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
“wherine” in line 19 should read -- wherein --.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: co-operating fastening means in claim claims 1 and 12; first fastening means and second fastening means in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 sets forth “first fastening means” and “second fastening means”.  It is unclear whether these fastening means are further defining the previously established “co-operating fastening means” set forth in claim 1, or if they are separate and distinct fastening means.
	Claim 10 recites “the cover assembly has a first longitudinal extension”, however, claim 8 has previously established “a first longitudinal extension”.  Is this a separate and distinct extension?  

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Elemstrand et al. (US 20150367527) in view of Butler (US 20100307307) further in view of Wolff (US 4572715).
	Regarding these claims Elemstrand teaches:
1. A tile or masonry saw assembly comprising: -a saw device (110) including a motor (112) arranged to run a saw blade (158) to 5cut a workpiece in a cutting direction; -a frame (120) that is arranged to support the saw device such that the saw device is enabled to move relative to the frame to execute cutting operations by means of the saw blade (¶ [0016]); -a workpiece support (126) operably coupled to the frame to support 10the workpiece relative to the saw device, and to allow the workpiece support to be moved along the frame (¶ [0020]).  

8. A tile or masonry saw assembly comprising: - a saw device (110) including a motor (112) arranged to run a saw blade to cut a workpiece in a cutting direction; - a frame (120) that is arranged to support the 

	Elemenstrand does not explicitly teach:
1. -a cover assembly that has a first longitudinal extension and in turn comprises a cover and a supporting structure, and has a front end that is arranged to face the saw blade and a rear end that is 15arranged to face away from the saw blade, where the cover assembly comprises a dust hose attachment that is positioned at the rear end and is arranged to be connected to a vacuum dust collection arrangement; -said cover assembly being releasably attachable to the workpiece 20support, where the supporting structure comprises a base that is arranged to be attached to the workpiece support: wherein the workpiece support has a second longitudinal extension, wherine furthermore the base is arranged to be attached to the workpiece support by means of co-operating fastening means 25comprised in both the base and the workpiece support, wherein the fastening means are configured to engage each other such that the base and the workpiece support both extend straight such that the first longitudinal extension runs parallel to the second longitudinal extension when the base is attached to the workpiece support.  
2. The saw assembly according to claim 1, wherein the longitudinal extension is arranged to run along the cutting direction when the cover assembly is attached to the workpiece support.  
53. The saw assembly according to claim 1, wherein the base comprises first fastening means and that the workpiece support comprises second fastening means, wherein the respective co-operating first fastening means and second fastening means comprises at least one of: - one or more guiding pins and one or more apertures 10arranged to be engaged by said guiding pins; - at least one resilient tongue part and at least one plate that is arranged to be engaged engage by said tongue part; - grooves and slide holders, wherein the slide holders are arranged to slide in the grooves;  15- longitudinally extending rods and longitudinally extending grooves, where each rod comprises a lowered hook part that is arranged to be inserted in an opening at the end of the groove; - longitudinally protruding hook members and indents, wherein the hook members are intended to be 20inserted into the indents.  
4. The saw assembly according to claim 1, wherein the saw blade is enabled to run in a slot in the cover assembly, where the slot is extending in the first longitudinal extension.  
6. The saw assembly according to claim 1, wherein the cover is movable relative the base in the first longitudinal extension.  


10. The saw assembly according to claim 8, wherein the cover assembly has a first longitudinal extension along the cutting direction, where the saw blade is enabled to run in a slot 10in the cover assembly, wherein the slot is extending in the first longitudinal extension.  
11. The saw assembly according to claim 8, wherein the cover assembly is releasably attachable to the 15workpiece support.  
12. The saw assembly according to claim 11, wherein the workpiece support has a second longitudinal extension, wherein furthermore the base is arranged to be attached to the workpiece support 20by means of co-operating fastening means comprised in both the base and the workpiece support, wherein these fastening means are configured to engage each other such that the base and the workpiece support both extend straight such that the first longitudinal extension runs parallel to the second longitudinal extension when the base is attached to the 25workpiece support.  

	Butler teaches that it is well known to provide saw assemblies which have a cover assembly (such as seen in Fig 4) which has a first longitudinal extension (wherein 37 are located therethrough), a cover (2), a supporting structure (71+72+73+74), a front end (wherein 30 is located), a rear end (wherein 16 is located), a dust hose attachment (16; ¶ [0026]; Fig 5), the cover assembly releasably attached to the workpiece support (clearly seen in structure in Fig 9), and a base (71) attached to the workpiece support (via 72), a saw blade in a slot of the cover assembly (clearly seen in Fig 9 there is a slot in 2 wherein a saw blade is able to run).  While Elemstrand discloses an extension from the workpiece support as clearly seen in Fig 2, neither Elemstrand nor Butler teach the particulars of the second longitudinal extension and co-operating fastening means as recited in the claims.
	Wolff, however, teaches that it is well known to provide work supports (15) which have a longitudinal extension (20) attached thereto by means of co-operating fastening means (17+18) which may comprise one or more guiding pins (18) and one or more apertures (17) and allow an auxiliary tool .

Allowable Subject Matter
Claims 5, 7, 9, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.  Martin is cited as disclosing a dust mitigation system for a saw apparatus known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723